*237ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-068, concluding that HOWARD M. DORIAN of CLIFFSIDE PARK, who was admitted to the bar of this State in 1978, and who thereafter was suspended from the practice of law for a period of three months effective April 25, 2005, and who remains suspended at this time, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.2(a) (failure to abide by client’s decisions concerning scope and objectives of representations and whether to settle a matter), RPC 1.14(b) (failure to inform client of status of matter), RPC 1.4(e) (failure to explain matter to client to extent reasonably necessary to permit informed decision by client), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that HOWARD M. DORIAN is suspended from the practice of law for a period of six months and until the further Order of the Court, effective immediately; and it is further
ORDERED that pursuant to Rule l:20-20(e), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of attorney Ethics; and it is further
*238ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.